Citation Nr: 0937407	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-14 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial higher rating for right ankle 
sprain, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2004 to 
February 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision.  A 
personal RO hearing was scheduled in November 2008; however, 
the Veteran failed to appear.  Further, a Board hearing at 
the local RO was scheduled in August 2009.  Again, however, 
the Veteran failed to appear and has not filed a motion 
requesting a new hearing.  

Further, the September 2005 rating decision also denied 
entitlement to service connection for migraine headaches, 
which the Veteran also appealed.  However, a subsequent 
rating decision in November 2008 granted service connection 
for this disability.  Thus, as this was a full grant of the 
benefit sought on appeal, this issue is no longer in 
appellate status. 

The issues of initial higher ratings for the Veteran's 
service-connected left and right knee disabilities were also 
appealed from a November 2006 rating decision.  The RO issued 
a statement of the case in February 2009.  However, the 
Veteran failed to file a substantive appeal.  Thus, these 
issues are also no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming that the severity of her right ankle 
disability warrants a higher initial evaluation.  The Veteran 
was afforded a VA fee-based examination in May 2005.  In a 
September 2009 informal hearing presentation, the Veteran's 
representative asserted that since VA treatment records did 
not address the current severity of the Veteran's right ankle 
disability except to note that she complained of right ankle 
pain, another VA examination was necessary in order to 
determine the current level of disability given the time that 
had passed since the last VA examination.  The Board agrees 
and finds that a new VA examination is required to determine 
the current severity of the Veteran's service-connected right 
ankle disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of her 
right ankle disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and, to 
the extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  All medically necessary tests 
should be conducted.  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




